



GENERAL RELEASE


This GENERAL RELEASE (hereinafter referred to as this “Agreement”) is made and
entered into by and between Alan Masarek (“Executive”) and Vonage Holdings Corp.
(defined herein to include its affiliates, subsidiaries, predecessors and
successors and hereinafter referred to as “Vonage” or “the Company”), effective
as of June 30, 2020 (the “Effective Date”). Executive and Vonage are hereafter
referred to as the “Parties.”


1.Release Requirement. A general release is required as a condition for
receiving the severance payments and benefits described in Section 4(b)(i) of
that certain employment agreement dated as of October 6, 2014 by and among
Vonage and the Executive, as amended on December 17, 2015 (the “Employment
Agreement”).


2.Non-Admission. It is specifically understood and agreed that this Agreement
does not constitute and is not to be construed as an admission or evidence of
(a) any violation by Vonage or Executive, of any federal, state or municipal
law, statute or regulation, or principle of common law or equity, (b) the
commission by Executive or Vonage of any other actionable wrong, or (c) any
wrongdoing of any kind whatsoever on the part of Executive or Vonage, and shall
not be offered, argued or used for that purpose.


3.
General Release.



(a)In exchange for the consideration provided in Section 4(b)(i) of the
Employment Agreement, and as a material inducement for both Parties entering
into this Agreement, Executive for himself, his heirs, executors,
administrators, trustees, legal representatives, successors and assigns
(hereinafter collectively referred to for purposes of this Section 3 as
“Executive”) hereby irrevocably and unconditionally waives, releases and forever
discharges Vonage and its past, present and future affiliates and related
entities, parent and subsidiary corporations, divisions, shareholders,
predecessors, future officers, directors, trustees, fiduciaries, administrators,
executives, agents, representatives, successors and assigns (hereinafter
collectively referred to for purposes of this Section 3 as “Vonage”) from any
and all waivable claims, charges, demands, sums of money, actions, rights,
promises, agreements, causes of action, obligations and liabilities of any kind
or nature whatsoever, at law or in equity, whether known or unknown, existing or
contingent, suspected or unsuspected, apparent or concealed, foreign or domestic
(hereinafter collectively referred to as “claims”) which he has now or in the
future may claim to have against Vonage based upon or arising out of any facts,
acts, conduct, omissions, transactions, occurrences, contracts, claims, events,
causes, matters or things of any conceivable kind or character existing or
occurring or claimed to exist or to have occurred prior to the Effective Date in
any way whatsoever relating to or arising out of Executive’s employment with
Vonage or the termination thereof. Such claims include, but are not limited to,
claims arising under the Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.;
the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; the
Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.; the Equal Pay
Act of 1963, 29 U.S.C. § 206(d); Section 806 of the Corporate and Criminal Fraud
Accountability Act of 2002, 18 U.S.C. § 1681 et seq.; the Fair Credit Reporting
Act, 15 U.S.C. §1681 et seq.; any other federal, state or local statutory laws
relating to employment, discrimination in employment, termination of employment,
wages, benefits or otherwise, including, but not limited







--------------------------------------------------------------------------------





to, the New Jersey Law Against Discrimination, the Conscientious Employee
Protection Act, the New Jersey Wage Payment Law, the New Jersey Family Leave
Act, all as amended; the common law of the State of New Jersey; any claim under
any local ordinance, including, but not limited to, any ordinance addressing
fair employment practices; any claims for employment or reemployment by the
Company; any common law claims, including but not limited to actions in tort,
defamation and breach of contract; any claim or damage arising out of
Executive’s employment with or separation from Vonage (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; and any and all claims for counsel
fees and costs.


(b)To the fullest extent permitted by law, and subject to the provisions of
Sections 3(d) and 3(e) below, Executive represents and affirms that he has not
filed or caused to be filed on his behalf any claim for relief against Vonage or
any releasee and, to the best of his knowledge and belief, no outstanding claims
for relief have been filed or asserted against Vonage or any releasee on his
behalf.


(c)In waiving and releasing any and all waivable claims whether or not now
known, Executive understands that this means that, if he later discovers facts
different from or in addition to those facts currently known by him, or believed
by him to be true, the waivers and releases of this Agreement will remain
effective in all respects despite such different or additional facts and his
later discovery of such facts, even if he would not have agreed to this
Agreement if he had prior knowledge of such facts.


(d)Executive and the Company acknowledge and agree that this Agreement and the
Restrictive Covenant Agreements (defined below) shall not be construed or
applied in a manner that limits or interferes with Executive’s right, without
notice to or authorization of the Company, to communicate and cooperate in good
faith with a Government Agency for the purpose of (a) reporting a possible
violation of any U.S. federal, state, or local law or regulation, (b)
participating in any investigation or proceeding that may be conducted or
managed by any Government Agency, including by providing documents or other
information, or (c) filing a charge or complaint with a Government Agency.
Additionally, Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made (i) in confidence to a federal, state, or local government official, or to
an attorney, solely for the purpose of reporting or investigating a suspected
violation of law, (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal; or (iii) in a court
proceeding if Executive files a lawsuit for retaliation by an employer for
reporting a suspected violation of law, to Executive’s attorney in such lawsuit,
provided that Executive files any document containing the trade secret under
seal, and does not disclose the trade secret, except pursuant to court order.
However, Executive understands that, because Executive is waiving and releasing,
among other things, any and all claims for monetary damages and any other form
of personal relief (per Section 3(a) above), Executive may only seek and receive
non-monetary forms of relief through any such claim. For purposes of this
Agreement, “Government Agency” means the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the U.S. Securities and Exchange Commission, the
Financial Industry Regulatory Authority, or any other self-regulatory
organization or any other federal, state or local governmental agency or
commission.









--------------------------------------------------------------------------------





(e)Nothing in this Section, or elsewhere in this Agreement, is intended as, or
shall be deemed or operate as, a release by Executive of his rights under the
Parties’ Indemnification Agreement, dated as of October 6, 2014, as amended from
time to time (the “Indemnification Agreement”), or any other rights to
indemnification relating to his performance of services as an officer or
director of Vonage, including but not limited to those rights to indemnification
set forth in Vonage’s Bylaws and Certificate of Incorporation, each as in effect
on the date hereof (the “Bylaws” and “Certificate of Incorporation”).
Notwithstanding the foregoing, the provisions of this Section 3(e) are intended
as recitals only and are not intended to provide Executive with any additional
contractual rights beyond those contained in the Indemnification Agreement, the
Bylaws, or the Certificate of Incorporation. Nothing herein shall affect (A) any
recovery to which the Executive may be entitled pursuant to applicable workers’
compensation and unemployment insurance laws, (B) the Executive’s right to
challenge the validity of this Agreement under the ADEA or (C) the Executive’s
rights to Other Accrued Compensation and Benefits as defined in the Employment
Agreement. Further, nothing in this Section or elsewhere in this Agreement is
intended as, or shall be deemed or operate as, a release by Executive of his
rights under Sections 3(b)(i) through (vi), 4(e), 15, and 23 of the Employment
Agreement or to the severance payments and benefits provided in Section 4(b)(i)
of the Employment Agreement, or to his rights upon a termination without cause
under his equity award agreements granted under the Company’s 2015 Equity
Incentive Plan in accordance with the terms thereof, in each case, subject to
this Agreement becoming effective and irrevocable.


4.Restrictive Covenants. Executive hereby agrees and acknowledges that he
remains subject to the restrictive covenants set forth in the Employment
Agreement, the Employment Covenants Agreement by and between the Executive and
Vonage, dated as of October 6, 2014, and the Non-Compete Agreement by and
between the Executive and Vonage, dated as of October 6, 2014 (collectively, the
“Restrictive Covenant Agreements”), each of which shall survive Executive’s
termination of employment in accordance with the terms of such agreements.


5.Notices. All notices, requests, demands and other communications hereunder to
Vonage shall be in writing and shall be delivered, either by hand, by facsimile,
by overnight courier or by certified mail, return receipt requested, duly
addressed as indicated below or to such changed address as Vonage may
subsequently designate:









--------------------------------------------------------------------------------






Vonage Holdings Corp. 23 Main Street
Holmdel, New Jersey 07733
Attention: Office of Chief Legal Officer


Any such notice, request, demand or other communication to Vonage delivered in
the manner specified above shall be deemed duly given only upon receipt by
Vonage.


All notices, requests, demands and other communications hereunder to Executive
shall be in writing and shall be delivered, either by hand, by facsimile, by
overnight courier, or by certified mail, return receipt requested, duly
addressed as indicated below or to such changed address as Executive may
subsequently designate:


Alan Masarek


at the last address on record with Vonage


with a copy to:


Gillian Emmett Moldowan
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022
Gillian.moldowan@shearman.com


Any such notice, request, demand or other communication to Executive delivered
in the manner specified above shall be deemed duly given only upon receipt by
Executive.


6.Severability. If, at any time after the Effective Date, any provision of this
Agreement shall be held by any court of competent jurisdiction or arbitrator to
be illegal, void or unenforceable, such provision shall be of no force and
effect. The illegality or unenforceability of such provision, however, shall
have no effect upon, and shall not impair the enforceability of, any other
provision of this Agreement, provided, however, that upon finding that Section
3(a) is illegal and/or unenforceable in any material respect, Vonage shall be
released from any obligation to make any payment pursuant to Section 4(b)(i) of
Employment Agreement, and Executive shall repay to Vonage any and all amounts
already received pursuant thereto.


7.Choice of Law; Arbitration. The terms of this Agreement and all rights and
obligations of the Parties, including its enforcement, shall be interpreted and
governed by the laws of the State of New Jersey, without regard to conflicts of
law principles. Pursuant to Section 12 of the Employment Agreement, which is
incorporated by operation thereof and reference herein, any disputes arising out
of this Agreement and which are mandatorily arbitrable shall be settled
exclusively by arbitration before the American Arbitration Association at a
location in New Jersey.


8.Modification of Agreement. No provision of this Agreement may be modified,
altered, waived or discharged unless such modification, alteration, waiver or
discharge is agreed to in writing and signed by the Parties hereto. No waiver by
either Party hereto of, or compliance with,







--------------------------------------------------------------------------------





any condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.


9.Entire Agreement; Headings. This Agreement, together with the Employment
Agreement, sets forth the entire agreement between the Parties hereto and any
and all prior and contemporaneous agreements, discussions or understandings
between the Parties pertaining to the subject matter hereof. The headings of the
sections contained in this Agreement are for









--------------------------------------------------------------------------------






convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.


10.Counterparts. This Agreement may be executed in several counterparts, each of
which will be deemed an original, but all of which will constitute one and the
same instrument.


11.
EXECUTIVE ACKNOWLEDGES AND WARRANTS THAT:



(a)he has read the terms of this Agreement and that he understands its terms and
effects, including the fact that he has agreed to release and forever discharge
Vonage or any releasee from any legal action arising out of his employment
relationship with Vonage, the terms and conditions of that employment
relationship, and the termination of that employment relationship;


(b)he has signed this Agreement voluntarily and knowingly in exchange for the
consideration described and referenced herein, which he acknowledges as adequate
and satisfactory to him;


(c)he has been informed that he has the right to consider this Agreement for a
period of twenty-one (21) days from receipt prior to entering into this
Agreement and he has signed on the date indicated below after concluding that
this Agreement is satisfactory;


(d)he has been informed that he has the right to revoke this Agreement for a
period of seven (7) days following his execution of this Agreement by giving
written notice to Vonage to the attention of Office of Chief Legal Officer,
Vonage Holdings Corp., 23 Main Street, Holmdel, New Jersey 07733. This Agreement
shall not be effective or enforceable until Executive’s right to revoke this
Agreement has lapsed;


(e)he has been and is hereby advised in writing by Vonage to consult with an
attorney prior to signing this Agreement and he has consulted with his attorney
and fully discussed and reviewed the terms of this Agreement with his attorney;


(f)neither Vonage, nor any of its agents, representatives or attorneys have made
any representations to Executive concerning the terms or effects of this
Agreement other than those contained and referenced herein; and


(g)this Agreement shall be governed, interpreted and enforced by and under the
laws of the State of New Jersey, without regard to choice of law principles.


[SIGNATURE PAGE FOLLOWS]






















5





--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer pursuant to the authority of its board of directors, and the Executive
has executed this Agreement, as of the day and year first written above.




VONAGE HOLDINGS CORP.
By: /s/ Randy K. Rutherford
Name: Randy K. Rutherford
Title: Chief Legal Officer and Corporate Secretary



ACCEPTED AND AGREED: /s/ Alan Masarek
Alan Masarek






